PER CURIAM.
This matter has come before the Court on an appeal as of right that alleges several constitutional violations. R. 2:2-1(a)(1). In light of the need for a prompt disposition of the matter, the parties have submitted briefs on an accelerated schedule pursuant to our Order of May 9, 2001, and the Court has elected, pursuant to Rule 2:11-1(b), to dispose of the appeal without oral argument. In addition, the Court has carefully reviewed the record below, including the briefs of the parties filed with the trial court and the Appellate Division.
The Court is satisfied that the opinions of Judge Feinberg in the Law Division and Judge Baime in the Appellate Division have resolved appropriately the issues raised. Therefore, the judgment of the Appellate Division is affirmed, substantially for the reasons expressed in that court’s opinion.
The Court’s Order of May 9, 2001, staying all actions in respect of the Republican primary for Governor, is vacated, effective immediately.
For affirmance — Chief Justice PORITZ and Associate Justices STEIN, COLEMAN, LONG, VERNIERO, LaVECCHIA, and ZAZZALI — 7.
Opposed — None.